Exhibit 10.2

 

 

AMENDMENT NO. 7 TO CREDIT AND GUARANTY AGREEMENT

 

AMENDMENT NO. 7 TO CREDIT AND GUARANTY AGREEMENT, dated as of April 18, 2019
(this “Amendment”), to the Existing Credit Agreement (as defined below), by and
among RADNET MANAGEMENT, INC., a California corporation (the “Borrower”),
RADNET, INC., a Delaware corporation (“Holdings”), CERTAIN SUBSIDIARIES AND
AFFILIATES OF THE BORROWER, as Guarantors, the Lenders party hereto, and
BARCLAYS BANK PLC, as administrative agent and collateral agent under the
Existing Credit Agreement (as defined below) (in such capacity, the
“Administrative Agent”).

 

RECITALS:

 

A.                 Reference is made to the Amended and Restated First Lien
Credit and Guaranty Agreement, dated as of July 1, 2016 (as amended by that
certain Amendment No. 4 to Credit and Guaranty Agreement, dated as of February
2, 2017, that certain Amendment No. 5, Consent and Incremental Joinder Agreement
to Credit and Guaranty Agreement, dated as of August 22, 2017, and that certain
Amendment No. 6, Consent and Incremental Joinder Agreement to Credit and
Guaranty Agreement, dated as of April 18, 2019, and as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Existing Credit Agreement” and, as amended
by this Amendment or as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time after the date hereof, the
“Credit Agreement”), among Holdings, the Borrower, the Guarantors party thereto,
the Lenders from time to time party thereto and the Administrative Agent. Except
as otherwise provided herein, all capitalized terms used but not defined herein
shall have the meanings given them in the Credit Agreement.

 

B.                  The Borrower has requested certain amendments, consents and
other modifications of the Existing Credit Agreement in order to, among other
things, extend the Revolving Commitment Termination Date with respect to the
entire aggregate principal amount of the Revolving Commitments in effect
immediately prior to the Amendment No. 7 Effective Date (as defined below) (the
“Existing Revolving Commitments”; and any related Revolving Loans extended
thereunder, the “Existing Revolving Loans”) and the scheduled maturity date(s)
with respect to any principal amount of Existing Revolving Loans related to such
Existing Revolving Commitments.

 

C.                  Pursuant to Section 2.25 of the Existing Credit Agreement,
the Revolving Lenders party hereto (the “Amendment No. 7 Extending Revolving
Lenders”) have agreed to extend the Revolving Commitment Termination Date with
respect to the entire aggregate principal amount of their Existing Revolving
Commitments as set forth in this Amendment (such Existing Revolving Commitments
as extended and otherwise modified pursuant to the terms of this Amendment, the
“Amendment No. 7 Extended Revolving Commitments”; and any related Revolving
Loans thereunder, the “Amendment No. 7 Extended Revolving Loans”).

 

D.                 This Amendment constitutes a Revolving Extension Request and
an Extension Agreement, and the Borrower is hereby notifying the Administrative
Agent that it is requesting the establishment of Extended Revolving Commitments
pursuant to Section 2.25 of the Existing Credit Agreement.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

 



 1 

 

 

Section 1.          Consent. The provisions of the Credit Agreement and the
other Loan Documents to the contrary notwithstanding, subject to the
satisfaction (or waiver in writing by the Amendment No. 7 Extending Revolving
Lenders) of the conditions precedent set forth in Section 6 hereof, the
Administrative Agent and Amendment No. 7 Extending Revolving Lenders hereby
consent to the conversion of the Existing Revolving Commitments into the
Amendment No. 7 Extended Revolving Commitments and the conversion of the
Existing Revolving Loans into the Amendment No. 7 Extended Revolving Loans; it
being understood and agreed that (i) such Amendment No. 7 Extended Revolving
Commitments shall be treated as “Revolving Commitments” for all purposes of the
Loan Documents and all references to “Revolving Commitments” under the Loan
Documents shall be deemed to include the Amendment No. 7 Extended Revolving
Commitments, and (ii) any Amendment No. 7 Extended Revolving Loans now or
hereafter extended under the Amendment No. 7 Extended Revolving Commitments
shall be treated as “Revolving Loans” and “Loans” for all purposes under the
Loan Documents and all references to “Revolving Loans” and “Loans” under the
Loan Documents shall be deemed to include the Amendment No. 7 Extended Revolving
Loans, as more further set forth herein (the consent items described in this
clause, the “Consent”).

 

It is understood and agreed by the parties hereto that the foregoing consents
and agreements set forth in this Section 1 are limited solely to the extent
provided in this Section 1 and shall not be deemed to constitute a consent or
waiver of any other provision of the Existing Credit Agreement or any of the
other Loan Documents.

 

Section 2.         Amendment of Existing Credit Agreement. Subject to the
satisfaction (or waiver in writing by the Amendment No. 7 Extending Revolving
Lenders) of the conditions precedent set forth in Section 6 hereof, the Existing
Credit Agreement is hereby amended (the “Amendments”) as follows:

 

(a)                Section 1.01 of the Credit Agreement shall be amended by
adding the following new definitions thereto in proper alphabetical order:

 

“Amendment No. 7” means that certain Amendment No. 7 to Credit and Guaranty
Agreement, dated as of the Amendment No. 7 Effective Date, among the Borrower,
the Loan Parties party thereto, the Lenders party thereto, and the
Administrative Agent.

 

“Amendment No. 7 Effective Date” means the date on which all of the conditions
contained in Section 6 of Amendment No. 7 have been satisfied or waived in
accordance with the terms thereof.

 

“Amendment No. 7 Extended Revolving Commitments” shall have the meaning
specified in Amendment No. 7.

 

“Amendment No. 7 Extended Revolving Loans” shall have the meaning specified in
Amendment No. 7.

 

“Amendment No. 7 Extending Revolving Lenders” shall have the meaning specified
in Amendment No. 7.

 

(b)                The definition of “Revolving Commitment Termination Date” is
amended and restated in its entirety to read as follows:

 

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
seventh anniversary of the Restatement Effective Date, (ii) the date the
Revolving Commitments are permanently reduced to zero pursuant to Section
2.13(b) and (iii) the date of the termination of the Revolving Commitments
pursuant to Section 8.01. If the Revolving Commitment Termination Date falls on
a day that is not a Business Day, then the Revolving Commitment Termination Date
shall be the immediately preceding Business Day.

 

It is understood and agreed by the parties hereto that the foregoing amendments
set forth in this Section 2 are limited solely to the extent provided therein
and shall not be deemed to constitute an amendment or other modification of any
other provision of the Existing Credit Agreement or any of the other Loan
Documents.

 

 

 



 2 

 

 

Section 3.          Amendment No. 7 Extended Revolving Commitments. Effective as
of the Amendment No. 7 Effective Date and subject to the satisfaction (or
waiver) of the conditions precedent set forth in Section 6 hereof:

 

(a)                the entire aggregate principal amount of (i) the Existing
Revolving Loans of each Amendment No. 7 Extending Revolving Lender are hereby
reclassified as Amendment No. 7 Extended Revolving Loans with the same aggregate
principal amount as the Existing Revolving Loans of such Amendment No. 7
Extending Revolving Lender and (ii) the Existing Revolving Commitments of each
Amendment No. 7 Extending Revolving Lender are hereby reclassified as Amendment
No. 7 Extended Revolving Commitments with the same aggregate principal amount as
the Existing Revolving Commitments of such Amendment No. 7 Extending Revolving
Lender;

 

(b)                except as expressly provided in this Amendment, (i) the terms
of the Amendment No. 7 Extended Revolving Commitments and the Amendment No. 7
Extended Revolving Loans shall be identical to those applicable to the Existing
Revolving Commitments and the Existing Revolving Loans, respectively, as in
effect immediately prior to the Amendment No. 7 Effective Date and (ii) the
Amendment No. 7 Extended Revolving Commitments and Amendment No. 7 Extended
Revolving Loans shall otherwise be subject to the provisions of the Credit
Agreement and the other Loan Documents; and

 

(c)                (i) the Amendment No. 7 Extended Revolving Commitments shall
be treated as “Revolving Commitments” for all purposes of the Loan Documents and
all references to “Revolving Commitments” under the Loan Documents shall be
deemed to include the Amendment No. 7 Extended Revolving Commitments, and (ii)
any Amendment No. 7 Extended Revolving Loans now or hereafter extended under the
Amendment No. 7 Extended Revolving Commitments shall be treated as “Revolving
Loans” and “Loans” for all purposes under the Loan Documents and all references
to “Revolving Loans” and “Loans” under the Loan Documents shall be deemed to
include the Amendment No. 7 Extended Revolving Loans.

 

Section 4.          Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of the Loan Parties represents and
warrants to the Administrative Agent and the Lenders that, as of the date
hereof:

 

(a)                Each Loan Party has the requisite power and authority to
execute and deliver this Amendment and to perform its obligations under this
Amendment and each Loan Document, as amended hereby. The execution and delivery
of this Amendment and the performance by each Loan Party of this Amendment and
each Loan Document (as amended hereby) to which it is a party have been duly
approved by all necessary organizational action of each such Loan Party.

 

(b)                This Amendment has been duly executed and delivered by each
Loan Party that is a party hereto and this Amendment is the legally valid and
binding obligation of such Loan Party party hereto, enforceable against such
Loan Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

(c)                The execution, delivery and performance by the Loan Parties
of this Amendment and the other Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Amendment and the other
Loan Documents do not and will not (a) violate (i) any provision of any law or
any governmental rule or regulation applicable to any Loan Party or any of its
Subsidiaries, (ii) any of the Organizational Documents of any Loan Party or any
of its Subsidiaries or (iii) any order, judgment or decree of any court or other
agency of government binding on any Loan Party or any of its Subsidiaries;
(b) conflict with, result in a breach of or constitute (with due notice or lapse
of time or both) a default under any Contractual Obligation of any Loan Party or
any of its Subsidiaries except to the extent such conflict, breach or default
could not reasonably be expected to have a Material Adverse Effect; (c) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of any Loan Party or any of its Subsidiaries (other than any Liens
created under any of the Loan Documents in favor of the Collateral Agent on
behalf of the Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Loan Party or any of its Subsidiaries, except for
such approvals or consents which have been obtained on or before the Amendment
No. 7 Effective Date (as defined below) and disclosed in writing to the Lenders
and except for any such approvals or consents the failure of which to obtain
will not have a Material Adverse Effect.

 

 

 



 3 

 

 

(d)                No Default or Event of Default has occurred and is
continuing.

 

Section 5.          Reaffirmation of the Loan Parties. Each Loan Party hereby
consents to this Amendment and the amendments, consents and other modifications
to the Existing Credit Agreement effected hereby and confirms and agrees that
each Loan Document to which such Loan Party is a party is, and the obligations
of such Loan Party contained in the Existing Credit Agreement, this Amendment or
in any other Loan Document to which it is a party are, and shall continue to be,
in full force and effect and are hereby ratified and confirmed in all respects,
in each case as amended by this Amendment. For greater certainty and without
limiting the foregoing, each Loan Party hereby confirms that the existing
security interests granted by such Loan Party in favor of the Secured Parties
pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the obligations of the Loan Parties under the Credit
Agreement and the other Loan Documents as and to the extent provided in the Loan
Documents.

 

Section 6.          Agreement Effectiveness; Conditions Precedent to
Effectiveness. This Amendment shall become effective on the first date when, and
only when, each of the applicable conditions set forth below has been satisfied
(or waived) in accordance with the terms herein (such date of effectiveness, the
“Amendment No. 7 Effective Date”; it being understood and agreed that the
Consent shall be deemed effective immediately prior to the Amendment:

 

(a)                The Administrative Agent shall have received counterparts of
this Amendment executed and delivered by the Borrower, Holdings, the Amendment
No. 7 Extending Revolving Lenders, the Issuing Bank, the Swing Line Lender and
the Administrative Agent.

 

(b)                The Administrative Agent shall have received a certificate or
certificates of each Loan Party dated as of the Amendment No. 7 Effective Date
signed by an Authorized Officer of such Loan Party (i) (A) certifying and
attaching the resolutions or similar consents adopted by such Loan Party on or
prior to the Amendment No. 7 Effective Date, which authorize such Loan Party to
enter into this Amendment, (B) certifying that the certificate or articles of
incorporation or formation and by-laws or operating (or limited liability
company) agreement of such Loan Party either (x) have not been amended since the
Restatement Effective Date or (y) are attached as an exhibit to such certificate
and (C) certifying as to the incumbency and specimen signature of each officer
executing this Amendment and any related documents on behalf of such Loan Party
and (ii) certifying as to the matters set forth in clauses (e) and (g) below.

 

(c)                The Administrative Agent shall have received a certificate
dated as of the Amendment No. 7 Effective Date signed by an Authorized Officer
of the Borrower attaching calculations (in reasonable detail) demonstrating
compliance with the financial tests described in Section 6.07 of the Existing
Credit Agreement.

 

(d)                All fees and out-of-pocket expenses required to be paid or
reimbursed by Holdings and the Borrower in connection with this Amendment,
including under any fee letter, for which invoices have been presented a
reasonable period of time prior to the Amendment No. 7 Effective Date shall have
been paid or reimbursed.

 

(e)                On the Amendment No. 7 Effective Date, both immediately
before and after giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true and correct in all material
respects on and as of the Amendment No. 7 Effective Date, before and after
giving effect to this Amendment, as though made on and as of the Amendment No. 7
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall have been true
and correct in all material respects as of such earlier date; provided, that to
the extent any such representation or warranty is already qualified by
materiality or material adverse effect, such representation or warranty is true
and correct in all respects and (ii) no Default or Event of Default shall exist
or result therefrom.

 

 

 



 4 

 

 

(f)                 On the Amendment No. 7 Effective Date, (i) after giving
effect to the consummation of the transactions contemplated by this Amendment
and the Credit Agreement and any rights of contribution, the Loan Parties, taken
as a whole, are and shall be Solvent and (ii) the Administrative Agent shall
have received the Solvency Certificate from the Chief Financial Officer of the
Borrower and Holdings.

 

(g)                The representations and warranties in Section 4 of this
Amendment shall be true and correct in all material respects as of the Amendment
No. 7 Effective Date.

 

(h)                The Administrative Agent shall have received a customary
legal opinion of (i) Sheppard, Mullin, Richter & Hampton LLP and (ii) in-house
counsel to the Loan Parties, each as counsel to the Loan Parties, in respect of
the matters covered by this Amendment.

 

(i)                 The Lenders shall have received, at least three (3) Business
Days prior to the Amendment No. 7 Effective Date and to the extent requested in
advance of such three (3) Business Day period, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act and a certification regarding beneficial ownership required
pursuant to 31 C.F.R. § 1010.230.

 

Section 7.          Fees. The Borrower agrees to pay, to each Amendment No. 7
Extending Revolving Lender that consents to this Amendment on the Amendment No.
7 Effective Date, a consent fee (collectively, the “Consent Fee”) equal to 0.20%
of the aggregate principal amount of such Amendment No. 7 Extending Revolving
Lender’s Amendment No. 7 Extended Revolving Loans and/or unused Amendment No. 7
Extended Revolving Commitments, as the case may be and in each case, extended on
the Amendment No. 7 Effective Date pursuant to this Amendment.

 

All fees payable hereunder will be fully earned and due and payable in U.S.
dollars in immediately available funds on the Amendment No. 7 Effective Date to
the applicable Amendment No. 7 Extending Revolving Lender, for its own account,
or as directed by it, free and clear of and without deduction for any and all
present or future applicable taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto (with appropriate
gross-up for withholding taxes) and will not be subject to reduction by way of
setoff or counterclaim. Once paid, no fee will be refundable under any
circumstances. The Borrower’s obligation to pay any fee set forth herein or to
cause any such fee to be paid shall be joint and several with any other party
having such an obligation. The Consent Fee shall be in addition to any other
fees payable to the Amendment No. 7 Extending Revolving Lenders in connection
with the Amendment No. 7 Extended Revolving Commitments pursuant to the Loan
Documents.

 

Any Amendment No. 7 Extending Revolving Lender may allocate all or any portion
of the fees payable to it hereunder to its affiliates as it deems appropriate.

 

Section 8.          Effect of Amendment. On and after the Amendment No. 7
Effective Date, each reference to the Credit Agreement in any Loan Document
shall be deemed to be a reference to the Credit Agreement as amended hereby.
Except as expressly provided in this Amendment, nothing herein shall be deemed
to entitle any Loan Party to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement, or any other Loan Document in
similar or different circumstances. On and after the Amendment No. 7 Effective
Date, this Amendment shall constitute a “Loan Document” for all purposes of the
Credit Agreement and the other Loan Documents. On and after the Amendment No. 7
Effective Date, as used in the Credit Agreement, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof’, and words of similar
import shall, unless the context otherwise requires, mean the Credit Agreement
as amended by this Amendment.

 

Section 9.          Amendment, Modification and Waiver. This Amendment may not
be amended, modified or waived except as permitted by Section 10.05 of the
Existing Credit Agreement.

 

 

 



 5 

 

 

Section 10.        Entire Agreement. This Amendment constitutes the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof. This Amendment shall not constitute a novation of any amount
owing under the Existing Credit Agreement and all amounts owing in respect of
principal, interest, fees and other amounts pursuant to the Existing Credit
Agreement and the other Loan Documents shall, to the extent not paid or
exchanged on or prior to the Amendment No. 7 Effective Date, continue to be
owing under the Credit Agreement or such other Loan Documents until paid in
accordance therewith. This Amendment is a Loan Document.

 

Section 11.        Severability. The provisions of Section 10.11 of the Existing
Credit Agreement are hereby incorporated by reference, mutatis mutandis, as if
originally made a part hereof.

 

Section 12.        Counterparts. The provisions of Section 10.19 of the Existing
Credit Agreement are hereby incorporated by reference, mutatis mutandis, as if
originally made a part hereof.

 

Section 13.      Governing Law. THE PROVISIONS OF SECTION 10.14 OF THE EXISTING
CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS, AS IF
ORIGINALLY MADE A PART HEREOF.

 

Section 14.       Waiver of Jury Trial; Submission to Jurisdiction. THE
PROVISIONS OF SECTIONS 10.15 AND 10.16 OF THE EXISTING CREDIT AGREEMENT ARE
HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS, AS IF ORIGINALLY MADE A PART
HEREOF.

 

Section 15.        Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[Remainder of page intentionally left blank]

 

 

 



 6 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.

 





 RADNET, INC.    By:_________________________________
Name:
Title:

         



RADNET MANAGEMENT, INC.

    By:_________________________________
Name:
Title:

       



 

 

 

 

 

 

 

 

 

 



 7 

 

 



  

ADVANCED IMAGING PARTNERS, INC.

ADVANCED NA, LLC

ADVANCED RADIOLOGY, LLC

AMERICAN RADIOLOGY SERVICES LLC

AMERICAN RADIOLOGY SERVICES OF DELAWARE, INC.

BEVERLY RADIOLOGY MEDICAL GROUP, INC.

COMMUNITY IMAGING PARTNERS, INC.

DELAWARE IMAGING PARTNERS, INC.

DIAGNOSTIC IMAGING SERVICES, INC.

ERAD, INC.

FRI II, INC.

FRI, INC.

HEALTHCARE RHODE ISLAND LLC

IDE IMAGING PARTNERS, INC.

IMAGE MEDICAL CORPORATION

IMAGING ON CALL, LLC

MID ROCKLAND IMAGING PARTNERS, INC.

MISSION ADVANCED IMAGING CENTER, L.L.C.

NEW JERSEY IMAGING PARTNERS, INC.

PACIFIC IMAGING PARTNERS, INC.

PRONET IMAGING MEDICAL GROUP, INC.

QUESTAR IMAGING, INC.

QUESTAR VICTORVILLE, INC.

RADIOLOGIX, INC.

RADIOLOGY ALLIANCE DELIVERY SYSTEM, LLC

RADIOLOGY AND NUCLEAR MEDICINE IMAGING PARTNERS, INC.

RADNET MANAGED IMAGING SERVICES, INC.

RADNET MANAGEMENT I, INC.

RADNET MANAGEMENT II, INC.

RADNET SUB, INC.

RADSITE, LLC

RAVEN HOLDINGS U.S., INC.

ROLLING OAKS IMAGING CORPORATION

ROLLING OAKS RADIOLOGY, INC.

SOCAL MR SITE MANAGEMENT, INC.

TREASURE COAST IMAGING PARTNERS, INC.

VALLEY IMAGING PARTNERS, INC.

PARK WEST CIRCLE REALTY, LLC

      By:_________________________________
Name:
Title:



 

 



Signature Page to Amendment No. 6 to Credit and Guaranty Agreement]

 

 

 



 8 

 

 





 BEVERLY RADIOLOGY MEDICAL GROUP, III     By: Beverly Radiology Medical Group,
Inc., its general partner    By:_________________________________
Name:
Title:          By: Breastlink Medical Group, Inc., its general partner   
By:_________________________________
Name:
Title:          By: Pronet Imaging Medical Group, Inc., its general partner   
By:_________________________________
Name:
Title:          HEALTH DIAGNOSTICS OF NEW JERSEY, L.L.C.     By: New Jersey
Imaging Partners, Inc., its sole member    By:_________________________________
Name:
Title:      RADAR MEDICAL SYSTEMS, L.L.C.     



By: Image Medical Corporation, its manager

   By:_________________________________
Name:
Title:

 



[Signature Page to Amendment No. 6 to Credit and Guaranty Agreement]

 

 

 



 9 

 

 

 BARCLAYS BANK PLC,     as Administrative Agent
   By:_________________________________
Name:
Title:




 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Amendment No. 6 to Credit and Guaranty Agreement]



 

 



 10 

 

 

[Consenting Lender signature pages on file with Administrative Agent]


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Amendment No. 6 to Credit and Guaranty Agreement]



 

 



 11 

 





 BARCLAYS BANK PLC,  as a 2019 Incremental Lender    
By:_________________________________
Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 6 to Credit and Guaranty Agreement]



 

 

 

 

 



 12 

 

 